NO. 07-07-0500-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                   FEBRUARY 28, 2008

                          ______________________________


                                   MILES B. HORTON,

                                                         Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                         Appellee


                        _________________________________

      FROM THE COUNTY COURT AT LAW NO. TWO OF LUBBOCK COUNTY;

                 NO. 2007-443823; HON. DRUE FARMER, PRESIDING

                         _______________________________

                                Abatement and Remand

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Miles B. Horton (appellant) filed a notice of appeal from his conviction for driving

while intoxicated on December 19, 2007. On December 14, 2007, the trial court signed

its certification representing that appellant has the right of appeal. However, the appellate
record reflects that appellant failed to sign the certification pursuant to Texas Rule of

Appellate Procedure 25.2(d) which requires the certification to be signed by appellant and

a copy served on him.1

       Consequently, we abate the appeal and remand the cause to the County Court at

Law Number Two of Lubbock County (trial court) for further proceedings. Upon remand,

the trial court shall take such action necessary to secure and file with this court a certificate

of right to appeal that complies with Texas Rule of Appellate Procedure 25.2(d) by March

28, 2008. Should additional time be needed to perform these tasks, the trial court may

request same on or before March 28, 2008.

       It is so ordered.

                                                    Per Curiam

Do not publish.




       1
           Becam e effective Septem ber 1, 2007.